Citation Nr: 1303027	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been receive to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.  

3.  Whether the RO's January 11, 1991 decision should be reversed or amended due to clear and unmistakable error (CUE) in denying the Veteran's claim of entitlement to service connection for a low back disorder.  

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

5.  Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.

6.  Entitlement to a compensable rating for a laceration scar of the forehead.

7.  Entitlement to a total rating due to individual unemployability (TDIU) caused by the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active honorable service from June 7, 1979 through August 2, 1984.  

The Veteran also served on active duty from August 3, 1984 through January 11, 1989.  During his second period of service he received a bad conduct discharge by reason of his sentence at a General Court Martial.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO decisions issued in April 2008 and April 2009.  

In light of the Board's decision below, the issues of entitlement to service connection for a low back disorder and right leg nerve damage are addressed in the REMAND portion of the decision below.  

After reviewing the record, the Board also finds that further development of the record is warranted with respect to the Veteran's claims of entitlement to increased ratings for his service-connected tinnitus, hearing loss disability, and forehead laceration scar as well as his claim for a TDIU.  Accordingly, those issues are also addressed in the REMAND portion of the decision below.  

On several occasions, such as in a September 2012 statement, the Veteran has raised contentions to the effect that in a January 11, 1991 rating decision, the RO committed CUE, when it denied his claim of entitlement to service connection for a low back disorder.  Therefore, he maintains that such decision should be reversed or amended as if the decision had never been made.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  However, the resolution of the CUE issue could have a significant impact on the Veteran's claim for service connection for a low back disorder.  Indeed, it is inextricably intertwined with the issue of entitlement to service connection for a low back disorder.  As such, the CUE issue must be adjudicated in conjunction with the claim of entitlement to service connection for a low back disorder.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the CUE issue will also be addressed in the remand section below.

In various pieces of communication, the Veteran has raised potential claims which have not yet been considered by the RO.  In his May 2009 Notice of Disagreement and in September 2012, he raised contentions to the effect that service connection is warranted for a traumatic brain injury.  In June 2009, he raised contentions to the effect that earlier effective dates are warranted for his service-connected disorders:  tinnitus, a hearing loss disability, and a forehead scar.  Finally, in June 2012, the Veteran raised contentions to the effect that service connection is warranted for the following disorders:  old granulomatous disease, a hiatal hernia, diabetes mellitus II, onychomycosis, asthma, a bilateral bunion deformity, subconjunctival hemorrhages of the eyes, the residuals of a dislocated right shoulder, and herpes simplex encephalitis.  The foregoing claims have not been certified to the Board on appeal nor have they been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2012).  However, they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 2005, the RO confirmed and continued prior denials of the Veteran's claim of entitlement to service connection for a low back disorder.

2. Evidence associated with the record since the RO's January 1991 decision is neither cumulative or redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision, which confirmed and continued prior denials of the Veteran's claim of entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  8 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.
In June 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

A review of the evidence discloses that this is not the Veteran's first claim of entitlement to service connection for a low back disorder.  In January 1991, the RO denied that claim.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.192 (1990).  In December 2004 and January 2005, the RO confirmed and continued those decisions.  The Veteran was notified of each of those decisions, as well as his appellate rights.  Again, however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions also became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.2203 (2004).  

With respect to his application to reopen a claim of entitlement to service connection for a low back disorder, VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  In this regard, the Board notes that throughout the appeal, the Veteran and his representative have shown a good working knowledge of the criteria necessary to reopen the Veteran's claim, as well as the criteria to support the underlying claim.  Id.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by private practitioners from January 1990 through September 2009; records reflecting the Veteran's VA treatment from September 2006 to February 2009; statements received in November 2007 from the Veteran's mother, father, and daughter; and statements from a VA physician in September 2006 and February 2009.  

In January 1990, VA examined the Veteran, in part, to determine the nature and etiology of any low back disorder found to be present.  The VA examination report shows that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to have a hearing before a member of the Board.  However, in December 2012, he declined that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  He has not identified any outstanding evidence which could support that issue; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

In January 2005, when the RO last denied the Veteran's claim of entitlement to service connection for a low back disorder, service connection connoted many factors but basically it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability had incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Then, as now, the evidence generally had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity was established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) had not been shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In January 1991, when the RO initially denied entitlement to service connection for a low back disorder, the evidence on file consisted of the Veteran's service treatment records, the report of his January 1990 VA examination, and numerous private post-service treatment records.  

The evidence showed that in October 1980, the Veteran had  treated for left sided back pain associated with increased lifting on the job.  The assessment was musculoskeletal pain.  In May 1981, he was again treated for low back pain associated with lifting.  The diagnosis was low back strain by history.  

During his period of service ending in a bad conduct discharge, the Veteran continued to complain of low back pain due to lifting since the early 1980's.  During his September 1988 service separation examination, he was found to have low back tenderness, and it was noted that an orthopedic workup was in progress.  In November 1988, an CT scan revealed a possible herniated nucleus pulposus at L5-S1.  

Following service, the Veteran continued to complain of low back pain.  The various diagnoses, included chronic low back and right sacroiliac joint strain, such as noted on a January 1990 medical report for Aid to Families with Dependent Children.  

In January 1991, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The RO noted that the Veteran had experienced an acute episode of low back pain during his period of active honorable service and that a chronic, identifiable low back disorder had not been reported until late in his period of service for which he received a bad conduct discharge.  Therefore, the RO denied entitlement to service connection, and, as noted above, that decision became final.  

In October 2003, the Veteran requested that VA reopen his claim for service connection for a low back disorder.  Evidence submitted in support of his request, such as November 2001 reports from E. N., M.D., and the California Work Opportunity and Responsibility for Kids, showed additional low back diagnoses such as degenerative joint disease of the lumbar spine, disc disease, and sciatica involving the right lower extremity.  However, in December 2004 and March 2005, the RO found no additional evidence of a plausible nexus between the Veteran's low back disorder and service.  The RO noted that the Veteran had not submitted new and material evidence which would permit a finding that the Veteran's back disorder during his period of active honorable service was anything other than acute in nature.  Accordingly, the RO confirmed and continued its denial of entitlement to service connection for a low back disorder.  As noted above, those decisions also became final.  The Veteran now requests that his claim be reopened.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's March 2005 rating action includes a September 2005 VA MRI of the Veteran's lumbar spine; statements from a VA physician, I. O., M.D., dated in September 2006 and February 2009; and statements from the Veteran's mother, father, and daughter, dated in November 2007.  The MRI confirms that the Veteran has multilevel degenerative disc disease and facet osteoarthritis, most prominent at L4-L5 and L5-S1.  Dr. O. opines that due to heavy lifting in service during the early 1980's, the Veteran developed a herniated nucleus pulposus at L5-S1, manifested by chronic low back pain and radiculopathy.  The Veteran's mother and father also attest to the fact that the Veteran developed low back problems in service and has had them since that time.  

Such evidence is new in the sense that it has not been before VA decision makers, previously.  It is also material in that it provides information which fills the deficits in the evidence which existed in January 2005.  That is, it provides competent evidence of a nexus to the Veteran's period of active, honorable service.  In this regard, it must be emphasized that the additional evidence is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  Whether that evidence is, in fact, credible and probative is left for a subsequent analysis of the merits of the claim.  In any event, the additional evidence is neither cumulative nor duplicative, and when considered with the evidence previously of record, provides a reasonable possibility of substantiating the claim.  Therefore, it is sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  To that extent, the appeal is granted.

ORDER

The request to reopen the claim of entitlement to service connection for a low back disorder is granted.  


REMAND

In light of the foregoing decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder, VA must conduct a de novo review of the record and evaluate the merits of that claim.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

Although a claimant may identify a particular condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the evidence shows diagnoses of lumbar strain, degenerative joint disease, and degenerative disc disease.  In June 2012, the Veteran also claimed entitlement to service connection for a low back disorder, identified as foraminal stenosis, lumbar spondylosis, retrolisthesis, and curvature of the spine.  Therefore, the scope of the claim of entitlement to service connection for a back disorder includes the foregoing.  

The Veteran also seeks entitlement to service connection for a right leg nerve damage.  He contends that it is primarily the result of his spinal disorder.  Therefore, the resolution of the Veteran's claim for service connection for right leg nerve damage will be held in abeyance pending the outcome of the Veteran's claim of entitlement to service connection for a low back disorder.  

In addition to the service connection claims, the Veteran seeks a rating in excess of 10 percent for tinnitus, compensable rating for his service-connected hearing loss disability and forehead laceration scar, and a TDIU.  

As noted above, VA has a duty to assist the Veteran in the development of his claim.  To date, however, VA has not informed the Veteran of VA's duty to assist him in the development of his claim for an increased rating for his forehead laceration scar.  

In regard to his claim of entitlement to an increased rating for tinnitus, the Board notes that such disorder is rated in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that diagnostic code, 10 percent is the highest schedular evaluation available for tinnitus.  Under such circumstances, VA must consider the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In support of his claim for increased ratings for tinnitus and a hearing loss disability, the Veteran has submitted a statement from a former employer, the GEO Group.  On VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), he reported that he had been employed by them from February 28, 2008 through April 17, 2008.  He stated that he had been terminated due to a spinal condition, tinnitus, and an inability to hear.  Unfortunately, the VA Form 21-4192 is undated and unsigned.  Moreover, the Veteran's employment records have not been requested for association with the claims folder.  Such records could well be relevant to the Veteran's claim and could be a factor in determining whether the Veteran is entitled to extraschedular consideration for increased ratings for tinnitus and a hearing loss disability.  

The Veteran also contends that the noncompensable rating for his service-connected forehead laceration scar does not adequately reflect the level of impairment caused by that disorder.  In effect, he states that the manifestations of that scar have gotten worse.  That is a statement the Veteran is competent to make, as such manifestations are capable of lay observation.  In light of the worsening manifestations, a VA examination is needed to assess the level of impairment caused by the service-connected forehead laceration scar.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  To date, such an examination has not been performed.  

In addition to the foregoing, the Veteran seeks entitlement to a TDIU.  

In this case, the Veteran has a combined 10 percent disability rating for his service-connected disorders:  tinnitus, evaluated as 10 percent disabling; a hearing loss disability, evaluated as noncompensable; and forehead laceration scar, evaluated as noncompensable.

Even though the Veteran has combined a disability rating of less than 100 percent,  a total rating (TDIU) may be assigned when there are two or more service-connected disabilities, at least one of which is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2012). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are also referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2012).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  

As noted above, the Veteran has submitted undated, unsigned statements from his former employers as to why he was terminated from his employment (VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits).  In addition to the GEO Group, those former employers and the dates of employment are A+ Educational Services, where the Veteran was employed from January 16, 2008 through February "31", 2008 and American Sports University where the Veteran was employed from September 1, 2007 through December 31, 2007.  

In each case, the Veteran reports that he was employed as a teacher or tutor.  He also reports having missed either 6 or 8 days from each employer due to disability.  He states that in each case, he was terminated due to his spinal disorder.  With respect to the GEO Group, he reports that in addition to his spinal disorder, he was terminated due to tinnitus and his inability to hear.  In this regard, the Veteran's employment records have not been requested for association with the claims folder.  Such records could well be relevant to the Veteran's claim and could be a factor in determining whether the Veteran's TDIU claim should be referred to the Director of the VA Compensation and Pension Service for possible extraschedular consideration.  

In February 2009, the VA Vocational Rehabilitation and Employment Division informed the Veteran that he was entitled to Chapter 31 VA Vocational Rehabilitation and Employment Services.  He was further informed that he would be entered into the Vocational Exploration Phase of the Program and that VA would work with him, jointly to find a suitable and marketable vocation.  To date, the Veteran's Vocational Rehabilitation and Employment Folder has not been requested for association with his claims file.  The Vocational Rehabilitation and Employment Folder could well be relevant to the Veteran's appeal and could be a factor in determining whether the Veteran is entitled to extraschedular consideration for increased ratings for his hearing loss disability and tinnitus, as well as his claim of entitlement to a TDIU.

Finally, the Board notes that in October 2011, the Veteran reported that his VA treatment records were located at the VA Medical Center (MC) in Loma Linda, California.  To date, the Veteran's records only reflect VA treatment from September 2006 through February 2009.  

Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to an increased rating for a laceration scar of the forehead.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159 (2012).

2.  Request that the Veteran identify the VA facilities where he has received VA treatment since his separation from service.  Also request that he provide the dates of that treatment.  Then request those records for association with the claims folder.  This should include, but is not limited to, records from the VAMC in Loma Linda, California.

Efforts to obtain the Veteran's VA treatment records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

3.  Request the Veteran's VA Vocational Rehabilitation and Employment folder and associate it with the Veteran's claims file.  

Efforts to obtain the Veteran's VA Vocational Rehabilitation and Employment folder must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

4.  Send VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) to the Veteran's former employers.  Those former employers and the dates of employment are:

The GEO Group
621 NW 53rd Street
Suite 700
Boca Raton, Florida  33487
Employed February 28, 2008 through April 17, 2008

A+ Educational Services  
29752 Baden Place
Malibu, California  90265
Employed January 16, 2008 through February "31", 2008

American Sports University
399 North D Street
San Bernadino, California  92401
Employed September 1, 2007 through December 31, 2007

Ensure that those forms are dated and signed by a representative of each company.  

Also request copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, employment applications, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; letters of appreciation or other commendations; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay.  

If the former employers do not have such documents, request that they provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If records of the Veteran's employment are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

5.  Schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any low back disorder and nerve damage of the right lower extremity found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
The claims folder and a copy of this remand must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If low back disability(ies) and/or right lower extremity nerve damage is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's low back disorder and/or right lower extremity nerve damage are due to any incident occurring during his active honorable service from June 7, 1979 through August 2, 1984.  This should, include, but not limited to, treatment for back pain due to heavy lifting in October 1980 and/or May 1981.  

The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's nerve damage of the right lower extremity is proximately due to or has been aggravated by his low back disorder.  

For all opinions, the examiner must state how and why he or she reached the opinion they did.  

6.  Schedule the Veteran for an examination to determine the extent of impairment attributable to his service-connected forehead laceration scar.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In evaluating the scar, the examiner must state the following:

a) Whether the scar is 5 or more inches (13 or more cm.) in length; 
. 
b) Whether the scar is at least one-quarter inch (0.6 cm.) wide at its widest part;

c) Whether the surface contour of scar elevated or depressed on palpation;

d) Whether the scar is adherent to underlying tissue; 

e) Whether the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

f) Whether the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

g) Whether there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 

h) Whether the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 
 
i) Whether there is visible or palpable tissue loss and either gross distortion or asymmetry of one, two, or three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

j) Whether the scar is unstable or painful; 

k) Whether there is a frequent loss of covering of skin over the scar;  

l) Whether there is any limitation of motion of the part affected by the scar.  

In evaluating the Veteran's scar, the examiner should take into consideration unretouched color photographs. 

7.  The Veteran is advised that it is his responsibility to report for the foregoing examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not report for a scheduled examination, the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned as undeliverable by the Post Office, that fact must be noted in writing and also associated with the claims folder.  

8.  When the actions requested in parts 1, 2, 3, 4, 5, 6, and 7 have been completed, undertake any other indicated development.  Then readjudicate the following issues:

a) Entitlement to service connection for a low back disorder;

b) Entitlement to service connection for right lower extremity nerve damage; 

c) Entitlement to a rating in excess of 10 percent for tinnitus; 

d) Entitlement to a compensable rating for a bilateral hearing loss disability; 

e) Entitlement to a compensable rating for a forehead laceration scar; and 

f) Entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


